                 Case 18-10344-KJC              Doc 16        Filed 02/21/18        Page 1 of 27



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                        Chapter 11

PINKTOE TARANTULA LIMITED, et al.,1                           Case No. 18-10344 (KJC )

                                                              (Joint Administration Requested)
                               Debtors.


       MOTION OF THE DEBTORS FOR ENTRY OF INTERIM AND FINAL ORDERS
    PURSUANT TO 11 U.S.C. §§ 105, 362, 363, 364, 503 AND 507 (I) AUTHORIZING THE
           DEBTORS TO OBTAIN SENIOR SECURED PRIMING SUPERPRIORITY
    POSTPETITION FINANCING, (II) AUTHORIZING USE OF CASH COLLATERAL,
     (III) GRANTING LIENS AND PROVIDING SUPERPRIORITY ADMINISTRATIVE
    EXPENSE STATUS, (IV) MODIFYING THE AUTOMATIC STAY, (V) SCHEDULING
              A FINAL HEARING, AND (VI) GRANTING RELATED RELIEF

         The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”)

hereby move the Court (this “Motion”)2 pursuant to sections 105, 362, 363(c), 364(c)(1),

364(c)(2), 364(c)(3), 364(d)(1), 364(e), 503, and 507 of title 11 of the United States Code, 11

U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rules 2002, 4001, and 9014, of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 2002-1(b), 4001-2, 9006-1

and 9013-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”), for entry of an interim order

(the “Interim DIP Order”), substantially in the form attached hereto as Exhibit A, and a final

order (the “Final DIP Order” and, together with the Interim DIP Order, the “DIP Orders”):



1
    The Debtors in these Chapter 11 Cases, along with the last four (4) digits of each Debtor’s federal tax
identification number, if applicable, are: Pinktoe Tarantula Limited (8609), Desert Blonde Tarantula Limited
(7124), and Red Rump Tarantula Limited (0288).
2
   Unless otherwise noted herein, all capitalized terms used in this Motion shall have the meanings ascribed to such
terms herein, regardless of whether the definitions of such terms appear later in this Motion than the first use of such
term. Capitalized terms used in this Motion but not otherwise defined herein shall have the meanings ascribed to
them in the Interim DIP Order.


ATL 22637303v5
                 Case 18-10344-KJC      Doc 16       Filed 02/21/18   Page 2 of 27



    (1) authorizing the Debtors to obtain senior secured postpetition financing on a priming,
        superpriority basis (the “DIP Facility”; and the loan under the DIP Facility, the “DIP
        Loan”) pursuant to the terms and conditions of the DIP Orders and that certain Senior
        Secured Debtor In Possession Term Loan and Security Agreement (as amended,
        supplemented, restated or otherwise modified from time to time in accordance with the
        terms thereof, the “DIP Credit Agreement,” (a copy of which is attached hereto as
        Exhibit B) and together with all agreements, documents, instruments and certificates
        executed, delivered, or filed in connection therewith, as amended, supplemented,
        restated, or otherwise modified from time to time in accordance with the terms thereof,
        collectively, the “DIP Loan Documents”), by and among Pinktoe Tarantula Limited,
        Desert Blonde Tarantula Limited, and Red Rump Tarantula Limited, as Debtors (the
        “Debtors”) and Three14 Limited, as lender (the “DIP Lender”), providing for, inter
        alia, (i) a new money senior secured priming superpriority term loan facility, providing
        for the borrowing of term loans in accordance with the Approved Budget (as defined in
        the Interim DIP Order), a copy of which is attached hereto as Exhibit C, in an aggregate
        maximum principal amount not to exceed $410,000.00, which consists of an initial loan
        of $160,000.00 upon entry of the Interim DIP Order, with the remaining principal
        amount available upon entry of the Final DIP Order;

    (2) authorizing the Debtors to execute, deliver to the DIP Lender, and perform under the
        DIP Credit Agreement and the other DIP Loan Documents and to perform such other
        and further acts as may be necessary or desirable in connection with the DIP Loan
        Documents;

    (3) authorizing and directing the Debtors to incur and pay all DIP Obligations (as defined in
        the Interim DIP Order);

    (4) granting to the DIP Lender, subject to the Carve-Out (as defined in the Interim DIP
        Order) valid, enforceable, non-avoidable, automatically and fully perfected liens on and
        security interests in all DIP Collateral (as defined in the Interim DIP Order), including,
        without limitation, all Cash Collateral (as defined in the Interim DIP Order) to secure the
        DIP Obligations, which liens and security interests shall be subject to the rankings and
        priorities set forth herein;

    (5) granting to the DIP Lender allowed superpriority administrative expense claims in
        respect of all DIP Obligations, subject to the Carve-Out, as set forth in the Interim DIP
        Order;

    (6) authorizing the Debtors’ use of the proceeds of the DIP Facility and Cash Collateral
        pursuant to the Approved Budget, the DIP Orders and the DIP Loan Documents;

    (7) vacating and modifying the automatic stay imposed by section 362 of the Bankruptcy
        Code to the extent necessary to implement and effectuate the terms and provisions of the
        DIP Orders and the DIP Loan Documents, and providing for the immediate effectiveness
        of the DIP Orders; and



                                                 2
ATL 22637303v5
                 Case 18-10344-KJC        Doc 16       Filed 02/21/18   Page 3 of 27



    (8) scheduling a final hearing (the “Final Hearing”) to consider entry of a final order
        authorizing the relief requested in the DIP Motion on a final basis, and approving the
        form of notice with respect to the Final Hearing, which order shall be in form and
        substance and on terms satisfactory in all respects to the Debtors and the DIP Lender
        (the Final DIP Order).

          In further support of this Motion, the Debtors respectfully state as follows:

                                          Status of the Case

        1.       On February 17, 2018 (the “Petition Date”), the Debtors commenced these

chapter 11 cases (the “Chapter 11 Cases”) by filing voluntary petitions for relief under chapter

11 of the Bankruptcy Code.

        2.       The Debtors have continued in possession of their properties and are operating

and managing their businesses as debtors-in-possession pursuant to sections 1107(a) and 1108 of

the Bankruptcy Code.

        3.       No request has been made for the appointment of a trustee or examiner and a

creditors’ committee has not yet been appointed in these Chapter 11 Cases.

                           Jurisdiction, Venue and Statutory Predicates

        4.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012. Venue is proper pursuant to 28 U.S.C. §§ 1408

and 1409. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

        5.       The statutory bases for the relief requested herein are sections 105, 362, 363(c),

364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), 364(e), 503, and 507 of the Bankruptcy Code,

Bankruptcy Rules 2002, 4001, and 9014, and Local Rules 2002-1(b), 4001-2, 9006-1, and

9013-1.




                                                   3
ATL 22637303v5
                 Case 18-10344-KJC             Doc 16        Filed 02/21/18       Page 4 of 27



                                                  Background

        6.         The Debtors own and operate four retail stores in New York, California, and

Nevada, primarily selling Charlotte Olympia brand luxury shoes and accessories.3 The Debtors

occupy the stores under leases with various landlords. The Debtors are headquartered in New

York City and have 21 full and part-time employees.

        7.         The Debtors have filed these chapter 11 cases to effectuate an orderly liquidation

of their assets.

        8.         A detailed factual background of the Debtors’ businesses and operations, as well

as the events precipitating the commencement of the Chapter 11 Cases, is more fully set forth in

the Declaration of William Kaye in Support of the Debtors’ Chapter 11 Petitions and Requests

for First Day Relief (the “First Day Declaration”), filed contemporaneously herewith and

incorporated herein by reference.

                                               Relief Requested

        9.         The Debtors seek entry of the Interim DIP Order and, pending the Final Hearing,

the Final DIP Order, in each case: (a) authorizing the Debtors to obtain senior secured priming4

superpriority postpetition financing on a priming superpriority basis; (b) authorizing the Debtors

to execute, deliver, and perform under the DIP Credit Agreement and the other DIP Loan

Documents; (c) authorizing and directing the Debtors to incur and pay all DIP Obligations; (d)

granting to the DIP Lender, subject to the Carve-Out, valid, enforceable, non-avoidable,

automatically and fully perfected liens on and security interests in all DIP Collateral; (f) granting


3
  Debtor Red Rump Limited previously owned and operated a store in Florida, which closed prior to the Petition
Date.
4
  While the Debtors have no known secured debt, they are requesting that the liens be granted on a priming basis in
the event that creditor(s) assert secured claim(s).

                                                         4
ATL 22637303v5
                 Case 18-10344-KJC       Doc 16       Filed 02/21/18   Page 5 of 27



to the DIP Lender allowed superpriority administrative expense claims; (g) authorizing the

Debtors’ use of proceeds of the DIP Facility and Cash Collateral; (h) vacating and modifying the

automatic stay; (i) scheduling the Final Hearing to consider entry of the Final DIP Order and

approving the form of notice with respect to the Final Hearing; and (j) granting related relief.

                      Debtors’ Capital Structure and Goals in these Cases

        10.      As of the Petition Date, the Debtors have no known secured debt. However, the

Debtors have been losing money for several years, and therefore their cash position is presently

very low.

        11.      During these cases, the Debtors intend to sell their remaining inventory, close

their stores, and propose a liquidating chapter 11 plan to effectuate the distribution of the

inventory proceeds. In order to effectuate those goals, the Debtors will require cash to fund their

liquidation.

        12.      As such, the Debtors submit that the DIP Financing, which is being made on

favorable, below-market terms by a non-debtor affiliate, will effectuate the goals of these cases.

                                       The DIP Financing

    A. Summary

        13.      The Debtors have obtained the DIP Facility from the DIP Lender. The DIP

Facility, more fully described herein, will provide the Debtors with $410,000.00 of funding to

support their operations and liquidation costs in these Chapter 11 Cases. The DIP Facility

represents the best source of financing available to the Debtors under the circumstances,

resulting in terms that the Debtors submit are reasonable and appropriate to meet the Debtors’

financing needs during these Chapter 11 Cases. The DIP Facility will provide the Debtors with

sufficient liquidity to fund these Chapter 11 Cases.


                                                  5
ATL 22637303v5
                 Case 18-10344-KJC        Doc 16        Filed 02/21/18   Page 6 of 27



        14.      The proposed DIP Facility is a multiple-draw superpriority senior secured priming

debtor-in-possession term loan facility, consisting of new money loans in an aggregate principal

amount not to exceed $410,000.00, with an initial draw of $160,000.00 (the “Initial Draw”).

Interest accrues on the DIP Loan at the rate of 5% per annum, well below prevailing market rates

for DIP financing offered by other DIP lenders, and without origination fees or other fees that

would typically be seen in a facility of this nature.

    B. The Debtors’ Liquidity Needs

        15.       The Debtors’ need to use Cash Collateral on an interim basis and to obtain credit

pursuant to the DIP Facility as provided for herein on an interim basis is urgent and necessary to

avoid immediate and irreparable harm to the Debtors, their estates, their creditors, and other

parties-in-interest, and to enable the Debtors to administer and preserve the value of their estates.

The ability of the Debtors to maintain business relationships with their vendors, pay their

employees, and otherwise finance their operations requires the availability of working capital

from the DIP Facility and the use of Cash Collateral. Without the ability to access the Interim

Financing (as defined in the Interim DIP Order) and the DIP Facility and the authority to use

Cash Collateral, the Debtors, their estates, and their creditors would suffer immediate and

irreparable harm. The Debtors do not have sufficient available sources of working capital and

financing to operate their businesses or maintain their properties in the ordinary course of

business without the DIP Facility and authorized use of Cash Collateral.

        16.      Accordingly, absent interim approval of the DIP Facility, the Debtors would have

no choice but to cease operations and liquidate their assets for a fraction of what could be

garnered through the orderly wind-down proposed by the Debtors. An immediate liquidation

would result in a deterioration of value for creditor constituencies. In addition, and as discussed


                                                   6
ATL 22637303v5
                 Case 18-10344-KJC         Doc 16       Filed 02/21/18   Page 7 of 27



more fully below, after exploring alternate DIP financing options with the assistance of their

advisors, the Debtors believe that the proposed DIP Facility is the only postpetition financing

alternative available under all of the circumstances. The proposed DIP Facility provides the best

path forward under the circumstances to address the Debtors’ immediate liquidity needs, to fund

these Chapter 11 Cases, and to provide a clear path toward an orderly wind-down and that

preserve value for creditors.

    C. Alternative Sources of Financing Not Available

        17.      Given the size of the proposed facility, and the Debtors’ current financial

condition, financing arrangements, and capital structure, the Debtors are unable to obtain

financing from sources other than the DIP Lender on terms more favorable than those provided

under the DIP Facility and the DIP Loan Documents. The Debtors have been unable to obtain

unsecured credit allowable as an administrative expense under section 503(b)(1) of the

Bankruptcy Code. The Debtors also have been unable to obtain sufficient credit (a) having

priority over administrative expenses of the kind specified in sections 503(b), 507(a) and 507(b)

of the Bankruptcy Code, (b) secured by a lien on property of the Debtors and their estates that is

not otherwise subject to a lien, or (c) secured solely by a junior lien on property of the Debtors

and their estates that is subject to a lien. Postpetition financing is not otherwise available without

granting the DIP Lender: (1) perfected priming security interests in and liens on all of the

Debtors’ existing and after-acquired assets with the priorities set forth in the Interim DIP Order;

(2) superpriority claims and liens; and (3) the other protections set forth in the Interim DIP

Order. After considering all alternatives, the Debtors have concluded, in the exercise of their

sound business judgment, that the DIP Facility represents the best financing available to them at

this time and is in the best interest of all of their stakeholders.


                                                    7
ATL 22637303v5
                 Case 18-10344-KJC            Doc 16        Filed 02/21/18      Page 8 of 27



          18.    The Debtors have determined in the exercise of their business judgment that a

DIP financing transaction with the DIP Lender presents the best, least expensive, and most

expeditious option to finance the Debtors through these Chapter 11 Cases. The Debtors do not

believe any other DIP financing, on any better terms, would be reasonably available given the

realities imposed by the Debtors’ current circumstances.

                               Terms and Conditions of the DIP Facility

    A. Highlighted Provisions under Bankruptcy Rule 4001 and Local Rule 4001-2

          19.    The following chart contains a summary of the essential terms of the proposed

DIP Facility, together with references to the applicable sections of the relevant source

documents, in accordance with Bankruptcy Rule 4001(b)(1)(B) and (c)(1)(B) and Local Rule

4001-2.5

BANKRUPTCY
                                                       SUMMARY OF MATERIAL TERMS
CODE/LOCAL RULE

Debtors                           Pinktoe Tarantula Limited, Desert Blonde Tarantula Limited, and Red Rump
                                  Tarantula Limited., in their capacities as debtors and debtors-in-possession.
Bankruptcy Rule
4001(c)(1)(B)                     See Interim DIP Order, p. 1–2; DIP Credit Agreement, preamble.


DIP Lender                        Three14 Limited

Bankruptcy Rule                   See Interim DIP Order, pp. 1–2; DIP Credit Agreement, preamble.
4001(c)(1)(B)

Commitment                        The DIP Facility shall include loans to be advanced and made available to
                                  the Debtor in the aggregate maximum principal amount not to exceed
Bankruptcy Rule                   $410,000.00, with an Initial Draw of $160,000.00 upon entry of the Interim
4001(c)(1)(B)                     DIP Order.
Local Rule 4001-2(a)(ii)          See Interim DIP Order, p. 2; DIP Credit Agreement, § 2.1.



5
  The summaries contained in this Motion are qualified in their entirety by the provisions of the documents
referenced. To the extent anything in this Motion is inconsistent with such documents, the terms of the applicable
documents shall control. Capitalized terms used in this summary chart but not otherwise defined shall have the
meanings ascribed to them in the DIP Loan Documents.

                                                        8
ATL 22637303v5
                 Case 18-10344-KJC      Doc 16        Filed 02/21/18       Page 9 of 27




BANKRUPTCY
                                                 SUMMARY OF MATERIAL TERMS
CODE/LOCAL RULE

                            All DIP Obligations (as defined in the Interim DIP Order) will be due and
Term
                            payable in full in cash on the earliest of: (a) an Event of Default as defined in
Bankruptcy Rule             the DIP Credit Agreement; (b) the first business day that is three months after
4001(b)(1)(B)(iii),         the entry of the Interim DIP Order; (c) confirmation of a chapter 11 plan in
4001(c)(1)(B)               the Chapter 11 Cases; (d) conversion of the Chapter 11 Cases to chapter 7;
                            (e) dismissal of the Chapter 11 Cases; or (f) appointment of a chapter 11
Local Rule 4001-2(a)(ii)    trustee in the Chapter 11 Cases.
                            See Interim DIP Order, p. 21; DIP Credit Agreement, § 3.1.

Use of DIP Facility and     Proceeds of the DIP Loan will be used only for the following purposes, in
Cash Collateral             each case, in accordance with and subject to the Approved Budget then in
                            effect: (i) general corporate and working capital purposes including funding
Bankruptcy Rule             of the Carve-Out and other expenses provided in, and subject to in all
4001(b)(1)(B)(ii)           respects, the Approved Budget; (ii) the payment of costs of administration of
Local Rule 4001- 2(a)(ii)   these Chapter 11 Cases; and (iii) the payment of the fees, costs and expenses
                            related to the DIP Facility.
                            See Interim DIP Order, pp. 15–16.

Fees                        The Debtors shall be obligated to pay all of the DIP Lender’s reasonable fees
                            and expenses, including attorneys’ fees and costs, incurred in connection
Bankruptcy Rule             with the DIP Credit Agreement and the DIP Loan.
4001(c)(1)(B)
                            See Interim DIP Order, pp. 9–10, 24; DIP Credit Agreement, § 2.4.
Local Rule 4001-2(a)(ii)

Interest Rates              5.00% per annum, payable on a monthly basis.

Bankruptcy Rule             Default Interest: 2.00% per annum.
4001(c)(1)(B)               See DIP Credit Agreement, § 2.3.
Local Rule 4001-2(a)(ii)

                            Usual and customary for transactions of this type and others determined to be
Conditions of Borrowing
                            appropriate by the DIP Lender and agreed to by the Debtor, including,
Bankruptcy Rule             without limitation, the following:
4001(c)(1)(B)
                            All documentation relating to the DIP Facility shall be in form and substance
Local Rule 4001- 2(a)(ii)   satisfactory to the DIP Lender and all such documentation required to be
                            executed shall be executed.

                            The DIP Order shall be in full force and effect and shall not have been
                            reversed, modified, amended, subject to a pending appeal, stayed or vacated
                            (other than, as to the Interim DIP Order, by the Final DIP Order) absent the
                            prior written consent of Lender.

                            The DIP Lender shall have a valid and perfected lien on and security interest
                            in the DIP Collateral on the basis and with the priority set forth herein.

                            The Debtors must notify the DIP Lender, promptly after the Debtor obtain

                                                  9
ATL 22637303v5
                 Case 18-10344-KJC     Doc 16      Filed 02/21/18        Page 10 of 27




BANKRUPTCY
                                                SUMMARY OF MATERIAL TERMS
CODE/LOCAL RULE

                            knowledge thereof, of (i) any default or Event of Default; (ii) the
                            commencement of any action, suit or other proceeding against, or any
                            demand for arbitration with respect to, the Debtors; (iii) the occurrence or
                            existence of any default (or claimed default) by the Debtors relating to the
                            DIP Credit Agreement or the DIP Loan; or (iv) any other event or transaction
                            which has or could reasonably be expected to have a material adverse effect.

                            The Debtors must maintain and preserve all rights (including all rights
                            related to Intellectual Property), franchises, and other authority adequate for
                            the conduct of its business; maintain its properties, equipment and facilities
                            in good order and repair; conduct its business in an orderly manner without
                            voluntary interruption; and maintain and preserve its existence.

                            In addition to the insurance required by the Loan Documents with respect to
                            the DIP Collateral, the Debtors must maintain with its current insurers or
                            with other financially sound and reputable insurers having a rating of at least
                            A- or better by Best’s Ratings, a publication of A.M. Best Company, (i)
                            insurance with respect to its properties and business against such casualties
                            and contingencies of such type (including product liability, workers’
                            compensation, larceny, embezzlement or other criminal misappropriation
                            insurance) and in such amounts and with such coverages, limits and
                            deductibles as is customary in the business of the Debtors (ii) marine cargo
                            coverage, in such amounts and with such coverages, limits and deductibles as
                            is customary in the business of the Debtors , and (iii) business interruption
                            insurance, in an amount approved by the DIP Lender.

                            The Debtors must permit representatives of Lender from time to time, as
                            often as may be reasonably requested, but only during normal business hours
                            and (except when a Default or Event of Default exists) upon reasonable prior
                            notice to the Debtors to: visit and inspect properties of the Debtors; inspect,
                            audit and make extracts from the Debtors’ books and records; and discuss
                            with its officers, employees and independent accountants the Debtors’
                            financial conditions, business prospects and results of operations.

                            The Debtors must pay and discharge all Taxes (and other charges the non-
                            payment of which could result in a lien on the Debtors’ assets) in accordance
                            with the requirements of the Bankruptcy Code to the extent permitted under
                            the DIP Orders, and, if requested by the DIP Lender, shall provide proof of
                            payment or, in the case of withholding or other employee taxes, deposit of
                            payments required by applicable law. The Debtors shall deliver to the DIP
                            Lender copies of all tax returns (and amendments thereto) promptly after the
                            filing thereof.

                            The Debtors must keep adequate records and books of account with respect
                            to its business activities in which proper entries are made in accordance with
                            GAAP reflecting all its financial transactions.

                            The Debtors must comply with all laws relating to the Debtors, the conduct
                            of its business and the ownership and use of its assets, including ERISA, all

                                                 10
ATL 22637303v5
                 Case 18-10344-KJC     Doc 16       Filed 02/21/18         Page 11 of 27




BANKRUPTCY
                                                  SUMMARY OF MATERIAL TERMS
CODE/LOCAL RULE

                            Environmental Laws, OSHA, the FLSA, and all other laws regarding the
                            collection, payment and deposit of taxes, and shall obtain and keep in full
                            force and effect any and all governmental and regulatory approvals necessary
                            to the ownership of its properties or the conduct of its business and shall
                            promptly report any non-compliance to the DIP Lender.

                            Upon the demand of the DIP Lender, the Debtors must promptly reimburse
                            the DIP Lender for all sums expended by the DIP Lender which constitute
                            expenses related to the DIP Facility, and the Debtors authorize and approve
                            all DIP Loan by the DIP Lender in payment of items constituting such
                            expenses.

                            The Debtors must promptly (and in any event within two days) after sending
                            thereof, deliver, or cause to be delivered, to the DIP Lender copies of all
                            written reports given by or on behalf of the Debtors to any committee.
                            See DIP Credit Agreement, § 5.1, 7.1–7.9.

                            As a condition to closing, the Debtors shall have furnished the Approved
Budget
                            Budget to the DIP Lender. The Approved Budget shall be reasonable and
Bankruptcy Rule             prepared on a reasonable basis and in good faith by the Debtors and is based
4001 (c)(1)(B)              on reasonable assumptions based on the best information available to the
                            Debtors, and the Debtors are not aware of any facts or information that
Local Rule 4001-2(a)(ii)    would lead any of them to believe that the Approved Budget is incorrect or
                            misleading in any material respect.
                             See Interim DIP Order, p. 17; DIP Credit Agreement, § 6.2.

                            “DIP Collateral” means all personal and real property of Borrowers,
Liens and Priorities
                            including all of the following property and interests in property of
Bankruptcy Rule             Borrowers, whether now owned or existing or hereafter created, acquired or
4001(c)(I)(B)(i)            arising and wheresoever located: : (i) all cash and cash equivalents; (ii) all
                            funds in any deposit account, securities account or other account of the
Local Rule 4001-            Debtors and all cash and other property deposited therein or credited thereto
2(a)(i)(D) and (G), 4001-   from time to time; (iii) all accounts and other receivables (including for the
2(a)(ii)                    avoidance of doubt all intercompany receivables owed to the Debtors); (iv)
                            all contract rights; (v) all instruments, documents and chattel paper; (vi) all
                            securities (whether or not marketable); (vii) all goods, equipment, inventory
                            and fixtures; (viii) all real property interests; (ix) all interests in leaseholds,
                            (x) all franchise rights; (xi) all patents, trade names, trademarks (other than
                            intent-to-use trademarks), copyrights and all other intellectual property; (xii)
                            all general intangibles; (xiii) all equity interests or capital stock, limited
                            liability company interests, partnership interests and financial assets; (xiv) all
                            investment property; (xv) all supporting obligations; (xvi) all letters of credit
                            and letter of credit rights; (xvii) all commercial tort claims; (xviii) unearned
                            premiums, refunds, and proceeds related to any insurance policies; (xix) all
                            other claims and causes of action, including proceeds thereof (including, but
                            not limited to, subject to entry of the Final DIP Order, all claims and causes
                            of action arising under Chapter 5 of the Bankruptcy Code and the proceeds
                            thereof); (xx) all books and records (including, without limitation, customers

                                                  11
ATL 22637303v5
                 Case 18-10344-KJC     Doc 16       Filed 02/21/18         Page 12 of 27




BANKRUPTCY
                                                  SUMMARY OF MATERIAL TERMS
CODE/LOCAL RULE

                            lists, credit files, computer programs, printouts and other computer materials
                            and records); (xxi) to the extent not covered by the foregoing, all other assets
                            or properties of the Debtors, whether tangible, intangible, real, personal or
                            mixed; and (xxii) all products, offspring, profits and proceeds of each of the
                            foregoing and all accessions to, substitutions and replacements for, and rents,
                            profits and products of, each of the foregoing, any and all proceeds of any
                            insurance, indemnity, warranty or guaranty payable to such Debtor from time
                            to time with respect to any of the foregoing

                            The DIP Lender would be granted, pursuant to section 364(c)(1) of the
                            Bankruptcy Code, an allowed superpriority administrative expense claim
                            with priority over any and all administrative expense claims, unsecured
                            claims, and all other claims against the Debtors or their estates in any of the
                            Chapter 11 Cases.

                            The DIP Loan would be secured pursuant to Bankruptcy Code §364(c)(2),
                            subject to the Carve-Out (as defined below), by a first-priority perfected lien
                            on, and security interest in, all present and after-acquired property of the
                            Debtors, wherever located, not subject to a perfected lien or security interest
                            on Petition Date;

                            The DIP Loan would be secured pursuant to Bankruptcy Code §364(c)(3),
                            subject to the Carve-Out, by a junior perfected lien on, and security interest
                            in, all present and after-acquired property of the Debtors, wherever located,
                            that is subject to a valid, perfected, enforceable and unavoidable lien or
                            security interest on the Petition Date or subject to a lien or security interest in
                            existence on the Petition Date that is perfected subsequent thereto as
                            permitted by Bankruptcy Code §546(b), in each case, that is permitted to be
                            senior to the DIP Liens pursuant to the DIP Orders; and

                            The DIP Loan would be secured pursuant to Bankruptcy Code §364(d)(1),
                            subject to the Carve-Out, by a first-priority, perfected senior secured priming
                            lien on, and security interest in, all present and after-acquired property of the
                            Debtors, wherever located, that is or was subject to a perfected lien or
                            security interest on the Petition Date.

                            The DIP Liens would be effective and perfected as of the entry of the Interim
                            DIP Order and without requiring the execution, filing or recording of
                            mortgages, security agreements, pledge agreements, control agreements,
                            financing statements or other agreements or instruments, or the taking of any
                            action to obtain possession or control of any collateral. However, the DIP
                            Lender may require the execution, filing or recording of any or all of the
                            documents described in the preceding sentence and/or the taking of any
                            action so that the DIP Lender obtains possession or control of any collateral.

                            See Interim DIP Order, pp. 11–15; DIP Credit Agreement, § 1.1, 1.3, 4.1–
                            4.2; 6.1.



                                                  12
ATL 22637303v5
                 Case 18-10344-KJC     Doc 16      Filed 02/21/18        Page 13 of 27




BANKRUPTCY
                                                SUMMARY OF MATERIAL TERMS
CODE/LOCAL RULE

                            The Carve-Out shall include: (i) all fees required to be paid to the Clerk of
Carve Out
                            the Bankruptcy Court and to the Office of the United States Trustee under 28
Bankruptcy Rule             U.S.C. § 1930(a); (ii) prior to the delivery of a Carve Out Notice (defined
4001(c)(1)(B)               below), to the extent allowed at any time by the Bankruptcy Court and
                            subject to the Approved Budget, all accrued and unpaid fees and expenses
                            incurred by professionals retained by the Debtors (collectively, the
                            “Retained Professionals”); (iii) after the date of the delivery of a Carve Out
                            Notice, to the extent allowed by the Bankruptcy Court and subject to the
                            Approved Budget, all unpaid fees and expenses incurred by the Retained
                            Professionals in an aggregate amount not to exceed $30,000.00. For
                            purposes of the foregoing, “Carve Out Notice” shall mean a written notice
                            delivered by the DIP Lender to counsel to the Debtors, the United States
                            Trustee, and lead counsel to any Official Committee, which notice may be
                            delivered following the occurrence of a Termination Event. All amounts of
                            the Carve-Out that have not been funded as of the date of the Carve-Out
                            Notice shall be required to be funded from the proceeds of the DIP
                            Collateral.

                            Until the DIP Termination Date, the Debtors are authorized and directed,
                            without further order of the Court and at the times provided below, to deposit
                            into an account maintained by Debtors’ counsel or other party designated by
                            the Debtors an amount equal to the line items identified in the then applicable
                            Approved Budget (collectively the “Bankruptcy Fees”) under the line items
                            for Retained Professionals (such account the “Professional Fee Account”),
                            which amounts are part of the Carve-Out. Upon entry of this Order, the
                            initial funding into the Professional Fee Account shall be in an amount of one
                            month of projected Bankruptcy Fees for the Retained Professionals.
                            Thereafter, the Debtors shall draw Bankruptcy Fees in advance of each draw
                            on the DIP Facility. Proceeds deposited into the Professional Fee Account
                            shall be held for purposes of paying allowed fees and expenses of the
                            Retained Professionals when allowed by order of this Court (as to which the
                            parties’ rights are expressly reserved. Any portion of the Professional Fee
                            Account not used to pay allowed fees and expenses of Retained Professionals
                            shall be remitted to the Debtors’ estates or their successor (subject to rights
                            of the DIP Lender) after payment in full of all allowed fees and expenses of
                            Retained Professionals which are part of the Carve-Out. The foregoing
                            amounts may be paid from the Professional Fee Account notwithstanding the
                            DIP Termination Date (as defined in the DIP Credit Agreement) or the
                            dismissal or conversion of these Chapter 11 Cases to pay to each Retained
                            Professional to the extent

                            See Interim DIP Order, pp. 26–28.




                                                 13
ATL 22637303v5
                 Case 18-10344-KJC      Doc 16       Filed 02/21/18       Page 14 of 27




BANKRUPTCY
                                                  SUMMARY OF MATERIAL TERMS
CODE/LOCAL RULE

Stipulations to
Prepetition Liens and
                              None.
Claims

Bankruptcy Rule
4001(c)(1)(B)(iii)
Local Rule 4001- 2(a)(i)(B)

                              Usual and customary Events of Default for transactions of this type and
Events of Default
                              others determined to be appropriate by the DIP Lender, in each case, that are
Bankruptcy Rule               satisfactory to the DIP Lender, including, without limitation, the following
4001(c)(1)(B)                 (subject to agreed exceptions and grace periods):

Local Rule 4001- 2(a)(ii)     (a) Debtors shall fail to pay any of the Obligations on the due date thereof
                                  (whether due at stated maturity, on demand, upon acceleration or
                                  otherwise);
                              (b) Any Debtor fails or neglects to perform, keep or observe any term,
                                  provision, condition, covenant or agreement, in the DIP Credit
                                  Agreement, in any of the other Loan Documents, or in any other present
                                  or future agreement between Debtors and Lender;
                              (c) Any Debtor is enjoined, restrained, or in any way prevented by court
                                  order from continuing to conduct all or any material part of its business
                                  affairs; or
                              (d) the entry of an order in the Chapter 11 Cases confirming a plan of
                                  reorganization or liquidation that does not contain a provision for the
                                  full payment of all obligations under the DIP Credit Agreement;
                              (e) the entry of an order amending, supplementing, staying, vacating, or
                                  otherwise modifying DIP Credit Agreement without the written consent
                                  of the DIP Lender;
                              (f) the Final DIP Order, in form and substance acceptable to Lender, is not
                                  entered promptly following the expiration of the Interim DIP Order;
                              (g) the Final DIP Order, in form and substance acceptable to Lender, is not
                                  entered on or before the date that is seventy-five (75) days after the
                                  entry of the Interim DIP Order;
                              (h) the appointment of a trustee or examiner in the Chapter 11 Cases (or
                                  Debtors apply for, consents to, or acquiesces in, any such relief);
                              (i) the dismissal of any Chapter 11 Case, or the conversion of any Chapter
                                  11 Case from one under Chapter 11 to one under Chapter 7 of the
                                  Bankruptcy Code (or Debtor applies for, consents to, or acquiesces in,
                                  any such relief);
                              (j) the entry of an order by the Bankruptcy Court granting relief from or
                                  modifying the automatic stay of Section 362 of the Bankruptcy Code (i)
                                  to allow any creditor to execute upon or enforce a lien on any DIP
                                  Collateral, or (ii) with respect to any lien of or the granting of any lien

                                                  14
ATL 22637303v5
                 Case 18-10344-KJC     Doc 16       Filed 02/21/18        Page 15 of 27




BANKRUPTCY
                                                 SUMMARY OF MATERIAL TERMS
CODE/LOCAL RULE

                                 on any DIP Collateral to any state or local environmental or regulatory
                                 agency or authority, which in either case is with respect to any portion
                                 of the DIP Collateral having a value, individually or in the aggregate, in
                                 excess of $25,000 or which would otherwise have a material adverse
                                 effect;
                             (k) the commencement of a suit or action against the DIP Lender by or on
                                 behalf of a Debtor or its bankruptcy estate;
                             (l) the breach of and/or failure of a Debtor to perform any of its obligations
                                 under the DIP Credit Agreement; or
                             (m) the Bankruptcy Court or any other court of competent jurisdiction enters
                                 an order or judgment, or Debtors apply for, consent to, or acquiesce in,
                                 the entry of such order or judgment, in the Chapter 11 Cases modifying,
                                 limiting, subordinating or avoiding (i) the priority of any obligations
                                 owing to the DIP Lender under the DIP Credit Agreement, or (ii) the
                                 perfection, priority or validity of any lien securing such obligations.
                            See DIP Credit Agreement, § 8.1.

Waiver/Modification of      The automatic stay imposed by section 362(a) of the Bankruptcy Code shall
the Automatic Stay          be modified as necessary to permit: (a) the Debtors to grant the DIP Liens
                            and the superpriority claim, and to perform such acts as the DIP Lender may
Bankruptcy Rule             request, in its sole discretion, to assure the perfection and priority of the DIP
4001(c)(1)(B)(iv)           Liens; (b) the Debtors to incur all liabilities and obligations, including all the
                            DIP Obligations, to the DIP Lender as contemplated under this Order and the
                            DIP Loan Documents; (c) the Debtors to pay all amounts referred to,
                            required under, in accordance with, and subject to the DIP Loan Documents,
                            and the Interim DIP Order; (d) the DIP Lender to retain and apply payments
                            made in accordance with the DIP Loan Documents and the Interim DIP
                            Order; (e) subject to paragraph 19 of the Interim DIP Order, the DIP Lender
                            to exercise, upon the occurrence and during the continuance of any Event of
                            Default under the DIP Loan Documents, all rights and remedies provided for
                            in the DIP Loan Documents and take any or all actions provided therein; and
                            (f) the implementation of all of the terms, rights, benefits, privileges,
                            remedies and provisions of the Interim DIP Order and the DIP Loan
                            Documents, in each case, without further notice, motion or application to, or
                            order of, or hearing before, the Bankruptcy Court.
                             See Interim DIP Order, pp. 17–18; DIP Credit Agreement, § 8.1.

Waiver/Modification of      The Interim DIP Order shall be sufficient and conclusive evidence of the
Applicability of            validity, perfection, and priority of all liens granted therein, including,
Nonbankruptcy Law           without limitation, the DIP Liens, without the necessity of execution, filing
Relating to Perfection      or recording any financing statement, mortgage, notice or other instrument or
or Enforceability of        document that may otherwise be required under the law or regulation of any
Liens                       jurisdiction or the taking of any other action (including, for the avoidance of
                            doubt, entering into any deposit account control agreement) to validate or
Bankruptcy Rule             perfect (in accordance with applicable law) such liens, or to entitle the DIP
4001(c)(1)(B)(vii)          Lender to the priorities granted herein. Notwithstanding the foregoing, the

                                                 15
ATL 22637303v5
                 Case 18-10344-KJC     Doc 16      Filed 02/21/18        Page 16 of 27




BANKRUPTCY
                                                 SUMMARY OF MATERIAL TERMS
CODE/LOCAL RULE

                            DIP Lender, without any further consent of any party, shall be authorized to
                            execute, file or record, and the DIP Lender may require the execution, filing
                            or recording, as each, in its sole discretion deems necessary, such financing
                            statements, mortgages, notices of lien, and other similar documents to enable
                            the DIP Lender to further validate, perfect, preserve, and enforce the DIP
                            Liens or other liens and security interests granted hereunder, perfect in
                            accordance with applicable law or to otherwise evidence the DIP Liens, and
                            all such financing statements, mortgages, notices, and other documents shall
                            be deemed to have been filed or recorded as of the Petition Date; provided,
                            however, that no such filing or recordation shall be necessary or required in
                            order to create or perfect the DIP Liens. The Debtors shall be authorized and
                            directed to execute and deliver promptly upon demand to the DIP Lender all
                            such financing statements, mortgages, notices, and other documents as the
                            DIP Lender may reasonably request. The DIP Lender, in its discretion, may
                            file a photocopy of the Interim DIP Order as a financing statement with any
                            filing or recording office or with any registry of deeds or similar office, in
                            addition to or in lieu of such financing statements, notices of lien, or similar
                            instruments.
                            See Interim DIP Order, pp. 18–19.

Waivers and Releases        The DIP Obligations would not be discharged by the entry of an order
                            confirming any plan of reorganization in any of the Cases, notwithstanding
Bankruptcy Rule             the provisions of section 1141(d) of the Bankruptcy Code, unless the DIP
4001(c)(1)(B)(viii)         Obligations have been indefeasibly paid in full in cash or otherwise treated as
                            provided in the DIP Loan Documents, on or before the effective date of such
                            confirmed plan of reorganization, or the DIP Lender has otherwise agreed in
                            writing. None of the Debtors may propose or support any plan of
                            reorganization or sale of all or substantially all of the Debtors’ assets, or
                            order confirming such plan or approving such sale, that is not conditioned
                            upon the indefeasible payment of the DIP Obligations in full in cash, or
                            otherwise treated as provided in the DIP Loan Documents, on or prior to the
                            earlier to occur of the effective date of such plan of reorganization or sale,
                            without the written consent of the DIP Lender.
                            Nothing in the Interim DIP Order or in any of the DIP Loan Documents or
                            any other documents related to this transaction may in any way be construed
                            or interpreted to impose or allow the imposition upon the DIP Lender of any
                            liability for any claims arising from any and all activities by the Debtors in
                            the operation of their businesses in connection with the Debtors’ postpetition
                            restructuring efforts.
                            In consideration of and as a condition to the DIP Lender providing the DIP
                            Facility and other financial accommodations to the Debtors pursuant to the
                            DIP Orders and the DIP Credit Agreement, each Debtor (each a “Releasor”
                            and collectively, the “Releasors”), knowingly, intentionally, and intelligently
                            waives (with the benefit of advice of legal counsel of their own choosing): (i)
                            the right to trial by jury (which the DIP Lender also waives) in any action,
                            suit, proceeding or counterclaim of any kind arising out of, related to or
                            based in any way upon any of the DIP Loan Documents, the DIP

                                                 16
ATL 22637303v5
                 Case 18-10344-KJC       Doc 16      Filed 02/21/18        Page 17 of 27




BANKRUPTCY
                                                   SUMMARY OF MATERIAL TERMS
CODE/LOCAL RULE

                              Obligations, or the DIP Collateral; (ii) subject to the terms of the DIP Orders,
                              presentment, protest, default, non-payment, maturity, release, compromise,
                              settlement, extension or renewal of any or all commercial paper, accounts,
                              contract rights, documents, instruments, chattel paper, and guaranties at any
                              time held by the DIP Lender on which the Debtors may in any way be liable
                              and hereby ratifies and confirms whatever the DIP Lender may do in this
                              regard; (iii) subject to the terms of the DIP Orders, notice prior to taking
                              possession or control of any of the DIP Collateral and the requirement to
                              deposit or post any bond or other security which might otherwise be required
                              by any court or applicable law prior to allowing lender to exercise any of DIP
                              Lender’s self-help or judicial remedies to obtain possession of any of the DIP
                              Collateral; (iv) the benefit of all valuation, appraisement, and exemption
                              laws; (v) any claim against the DIP Lender on any theory of liability, for
                              direct, actual, special, indirect, consequential, exemplary or punitive damages
                              arising out of, in connection with, or as a result of, (a) any prepetition acts,
                              conduct, or transactions and (b) any of the loan documents, any transaction
                              thereunder, the enforcement of any remedies by the DIP Lender or the use of
                              any proceeds of any loans; (vi) notice of acceptance of the DIP Credit
                              Agreement by the DIP Lender; and (vii) the right to assert any confidential
                              relationship that it may have under applicable law with any accounting firm
                              and/or service bureau in connection with any information requested by the
                              DIP Lender pursuant to or in accordance with this agreement (and the
                              Debtors agree that the DIP Lender may contact directly any such accounting
                              firm and/or service bureau in order to obtain any such information).
                              See Interim DIP Order, p. 31–32, 34–35; DIP Credit Agreement, § 9.9.

Liens on Avoidance            Subject to entry of the Final DIP Order, liens on claims and causes of action,
Actions                       including proceeds thereof (including, but not limited to, all claims and
                              causes of action arising under chapter 5 of the Bankruptcy Code and the
Bankruptcy Rule               proceeds thereof).
4001(c)(1)(B)(xi)
                              See Interim DIP Order, pp. 11–12.
Local Rule 4001-
2(a)(i)(D)

Sections 506(c) and Section   Subject to entry of the Final DIP Order, no costs or expenses of
552(c) Equities of the Case   administration shall be imposed against the DIP Lender or any of its
Waiver                        Collateral under Sections 105, 506(c) or 552 of the Bankruptcy Code, or
                              otherwise, and Borrowers hereby waive for themselves and on behalf of their
Bankruptcy Rule               estates in bankruptcy, any and all rights under sections 105, 506(c) or 552, or
4001(c)(1)(B)(iv), (x)        otherwise, to assert or impose or seek to assert or impose, any such costs or
Local Rule 4001-              expenses of administration against Lender.
2(a)(i)(C), (H)               See Interim DIP Order, pp. 30–31; DIP Credit Agreement, § 1.3(c).

Credit Bid Rights             The DIP Lender shall have the unqualified right to “credit bid” up to the full
                              amount of the DIP Obligations, in connection with any sale or other
Bankruptcy Rule               disposition of all or any portion of the DIP Collateral including, without
                              limitation, sales occurring pursuant to section 363 of the Bankruptcy Code or
                                                   17
ATL 22637303v5
                 Case 18-10344-KJC        Doc 16      Filed 02/21/18        Page 18 of 27




BANKRUPTCY
                                                   SUMMARY OF MATERIAL TERMS
CODE/LOCAL RULE

4001(c)(1)(B)                  included as part of any restructuring plan subject to confirmation under
                               section 1129(b)(2)(A)(iii) of the Bankruptcy Code and shall automatically be
Local Rule 4001- 2(a)(ii)
                               deemed a “qualified bidder” with respect to any disposition of DIP
                               Collateral, under or pursuant to (a) section 363 of the Bankruptcy Code, (b) a
                               plan of reorganization or plan of liquidation under section 1129 of the
                               Bankruptcy Code, or (c) a sale or disposition by a chapter 7 trustee for any of
                               the Debtors under section 725 of the Bankruptcy Code.
                               See Interim DIP Order, p. 31; DIP Credit Agreement, § 9.12.

No Priming or Pari             No claim or lien having a priority superior to or pari passu with those
Passu Liens                    granted by the Interim DIP Order to the DIP Lender shall be granted or
                               allowed, subject only to the Carve-Out and liens securing the DIP Facility.
Bankruptcy Rule
4001(c)(1)(B)                  See Interim DIP Order, p. 14; DIP Credit Agreement, § 1.6.

Local Rule 4001- 2(a)(ii)



                                     Basis for Relief Requested

        A. Entering into the DIP Loan Documents Is an Exercise of the Debtors’ Sound
           Business Judgment.

        20.       The Court should authorize the Debtors, as an exercise of their sound business

judgment, to enter into the DIP Loan Documents, obtain access to the DIP Facility, and use Cash

Collateral.      Section 364 of the Bankruptcy Code authorizes a debtor to obtain secured or

superpriority financing under certain circumstances discussed in detail below. Courts grant a

debtor in possession considerable deference in acting in accordance with its business judgment in

obtaining postpetition secured credit, so long as the agreement to obtain such credit does not run

afoul of the provisions of, and policies underlying, the Bankruptcy Code. See, e.g., In re Trans

World Airlines, Inc., 163 B.R. 964, 974 (Bankr. D. Del. 1994) (approving postpetition loan and

receivables facility because such facility “reflect[ed] sound and prudent business judgment”); In

re L.A. Dodgers LLC, 457 B.R. 308, 313 (Bankr. D. Del. 2011) (“[C]ourts will almost always

defer to the business judgment of a debtor in the selection of the lender.”); In re Ames Dep’t

                                                    18
ATL 22637303v5
                 Case 18-10344-KJC       Doc 16     Filed 02/21/18    Page 19 of 27



Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (“[C]ases consistently reflect that the

court’s discretion under section 364 is to be utilized on grounds that permit reasonable business

judgment to be exercised so long as the financing agreement does not contain terms that leverage

the bankruptcy process and powers or its purpose is not so much to benefit the estate as it is to

benefit a party-in-interest.”).

        21.       Specifically, to determine whether the business judgment standard is met, a court

need only “examine whether a reasonable business person would make a similar decision under

similar circumstances.” In re Exide Teats., 340 B.R. 222, 239 (Bankr. D. Del. 2006); see also In

re Curlew Valley Assocs., 14 B.R. 506, 513-14 (Bankr. D. Utah 1981) (noting that courts should

not second guess a Debtors’ business decision when that decision involves “a business judgment

made in good faith, upon a reasonable basis, and within the scope of [the Debtors’] authority

under the [Bankruptcy] Code”).

        22.       Furthermore, in considering whether the terms of postpetition financing are fair

and reasonable, courts consider the terms in light of the relative circumstances of both the debtor

and the potential lender. In re Farmland Indus., Inc., 294 B.R. 855, 886 (Bankr. W.D. Mo.

2003); see also Unsecured Creditors’ Comm. Mobil Oil Corp. v. First Nat’l Bank & Trust Co.

(In re Elingsen McLean Oil Co., Inc.), 65 B.R. 358, 365 (W.D. Mich. 1986) (recognizing a

debtor may have to enter into “hard bargains” to acquire funds for its reorganization). The Court

may also appropriately take into consideration non-economic benefits to the Debtors offered by a

proposed postpetition facility. For example, in In re ION Media Networks. Inc., the Bankruptcy

Court for the Southern District of New York held that:

        Although all parties, including the Debtors and the Committee, are naturally motivated to
        obtain financing on the best possible terms, a business decision to obtain credit from a
        particular lender is almost never based purely on economic terms. Relevant features of
        the financing must be evaluated, including non-economic elements such as the timing and

                                                  19
ATL 22637303v5
                 Case 18-10344-KJC         Doc 16     Filed 02/21/18      Page 20 of 27



        certainty of closing, the impact on creditor constituencies and the likelihood of a
        successful reorganization. This is particularly true in a bankruptcy setting where
        cooperation and establishing alliances with creditor groups can be a vital part of building
        support for a restructuring that ultimately may lead to a confirmable reorganization plan.
        That which helps to foster consensus may be preferable to a notionally better transaction
        that carries the risk of promoting unwanted conflict.

No. 09-13125, 2009 WL 2902568, at *4 (Bankr. S.D.N.Y. July 6, 2009) (emphasis added).

        23.       The Debtors’ determination to move forward with the DIP Facility is an exercise

of the Debtors’ sound business judgment following careful evaluation of alternatives.

Specifically, and in the face of limited cash on hand, the Debtors and their advisors determined

that the Debtors would require substantial postpetition financing to support themselves during

these Chapter 11 Cases pending the liquidation of their assets.             Accordingly, the Debtors

negotiated the DIP Loan Documents with the DIP Lender in good faith, and the Debtors believe

that they have obtained the best financing available.

        B. The Debtors Should Be Authorized to Obtain Postpetition Financing on a
           Secured, Superpriority, and Priming Basis

        24.       The Debtors propose to obtain financing under the DIP Facility by providing

security interests and liens as set forth above pursuant to sections 364(c) and (d) of the

Bankruptcy Code. The statutory requirement for obtaining postpetition credit under section

364(c) is a finding, made after notice and hearing, that a debtor is “unable to obtain unsecured

credit allowable under section 503(b)(1) of [the Bankruptcy Code].” 11 U.S.C. § 364(c). See In

re Crouse Grp., Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987) (secured credit under section

364(c) of the Bankruptcy Code is authorized, after notice and hearing, upon showing that

unsecured credit cannot be obtained).

        25.       Courts have articulated a test to determine whether a debtor is entitled to

financing under section 364(c) of the Bankruptcy Code. Specifically, courts look to whether:

        a.        the credit transaction is necessary to preserve the assets of the estate; and
                                                    20
ATL 22637303v5
                 Case 18-10344-KJC        Doc 16     Filed 02/21/18     Page 21 of 27



        b.        the terms of the transaction are fair, reasonable, and adequate, given the
                  circumstances of the debtor-Debtor and proposed lenders.

In re Ames Dep’t Stores, 115 B.R. at 37-39 (Bankr. S.D.N.Y. 1990); see also In re St. Mary

Hosp., 86 B.R. 393, 401-02 (Bankr. E.D. Pa. 1988); Crouse Grp., 71 B.R. at 549.

        26.       Based on current capital market conditions, after consultation with their advisors,

the Debtors determined that postpetition financing on an unsecured basis would be unobtainable.

Without postpetition financing, the Debtors will not be able to preserve and maximize the value

of their estates. Absent sufficient financing to wind down their businesses during these Chapter

11 Cases and liquidate their assets, the value of the Debtors’ estates would be substantially

impaired to the detriment of all stakeholders. Given the Debtors’ circumstances, the Debtors

believe that the terms of the DIP Facility, as set forth in the DIP Loan Documents, are fair,

reasonable, and adequate.

        27.       In the event that a debtor is unable to obtain unsecured credit, section 364(c)(1) of

the Bankruptcy Code provides that the debtor may obtain credit that is secured by an

administrative expense claim having priority “over any or all administrative expenses of the kind

specified in section 503(b) or 507(b) of [the Bankruptcy Code].” As described above, the

Debtors are unable to obtain unsecured credit or credit on terms better than the DIP Facility.

Therefore, approving the superpriority claim in favor of the DIP Lender is reasonable and

appropriate. Further, section 364(c)(2) of the Bankruptcy Code provides that the debtor may

obtain credit that is secured by a lien on property of the estate that is not otherwise subject to a

lien. In addition, section 364(d)(1) of the Bankruptcy Code governs the incurrence of senior

secured debt or “priming” loans, provided that the debtor is otherwise unable to obtain credit and

the primed creditor’s interests are adequately protected. As the Debtors are unable to obtain the

critical financing they need to administer these Chapter 11 Cases from any other source, the

                                                   21
ATL 22637303v5
                 Case 18-10344-KJC       Doc 16    Filed 02/21/18     Page 22 of 27



Debtors respectfully represent that granting DIP Liens to the DIP Lender is warranted under the

circumstances.

        C. No Comparable Alternative to the DIP Facility Is Reasonably Available.

        28.       In satisfying the standards of section 364(c) and (d) of the Bankruptcy Code, a

debtor need not seek credit from every available source, but should make a reasonable effort to

seek other sources of credit available of the type set forth in sections 364(a) and (b) of the

Bankruptcy Code. A debtor need only demonstrate “by a good faith effort that credit was not

available without” the protections afforded to potential lenders by sections 364(c) of the

Bankruptcy Code. See In re Snowshoe Co., 789 F.2d 1085, 1088 (4th Cir. 1986) (“[t]he statute

imposes no duty to seek credit from every possible lender before concluding that such credit is

unavailable”); see also In re Plabell Rubber Prods., Inc., 137 B.R. 897, 900 (Bankr. N.D. Ohio

1992). Moreover, in circumstances where only a few lenders likely can or will extend the

necessary credit to a debtor, “it would be unrealistic and unnecessary to require [the debtor] to

conduct such an exhaustive search for financing.” In re Sky Valley, Inc., 100 B.R. 107, 113

(Bankr. N.D. Ga. 1988), aff’d sub nom. Anchor Say. Bank FSB v. Sky Valley, Inc., 99 B.R. 117,

120 n.4 (N.D. Ga. 1989); see also In re Snowshoe Co., 789 F.2d 1085 at 1088 (demonstrating

that credit was unavailable absent the senior lien by establishment of unsuccessful contact with

other financial institutions in the geographic area); In re Stanley Hotel, Inc., 15 B.R. 660, 663 (D.

Colo. 1981) (bankruptcy court’s finding that two national banks refused to grant unsecured loans

was sufficient to support conclusion that section 364 requirement was met); In re Ames Dep’t

Stores, 115 B.R. at 37-39 (debtor must show that it made reasonable efforts to seek other sources

of financing under section 364(a) and (b); finding that debtor demonstrated the unavailability of

unsecured financing where debtor approached several lending institutions); In re 495 Cent. Park

Ave. Corp., 136 B.R. 626, 631 (Bankr. S.D.N.Y. 1992) (element satisfied where “specialist in
                                           22
ATL 22637303v5
                 Case 18-10344-KJC       Doc 16    Filed 02/21/18      Page 23 of 27



commercial lending practices . . . explained that most banks lend money only in return for a

senior secured position. The debtor cannot obtain financing secured by a lien on unencumbered

property . . . because there is no property in the estate which is not already subject to a lien.”).

Generally, the debtor’s efforts are to be considered on a case by case basis, particularly “[g]iven

the ‘time is of the essence’ nature of this type of financing.” In Reading Tube Indus., 72 B.R.

329, 332 (Bankr. E.D. Pa. 1987). See also In re Sky Valley, Inc., 100 B.R. at 112-13 (exhaustive

search not required where the business suffered from financial stress, had little or no

unencumbered property, and primary property was subject to numerous liens, and thus debtors’

approach of only four lenders was sufficient under such circumstances).

        29.       As noted above, after consulting with their advisors, the Debtors do not believe

that alternative sources of financing on as favorable, or more favorable, terms are reasonably

available. Thus, the Debtors have determined that the DIP Facility provides the best option

forward under the circumstances to fund these Chapter 11 Cases. Therefore, the Debtors submit

that the requirements of sections 364 of the Bankruptcy Code that alternative credit on more

favorable terms was unavailable to the Debtors is satisfied.

        D. The DIP Lender Should Be Deemed a Good-Faith Lender under Section 364(e).

        30.       Section 364(e) of the Bankruptcy Code protects a good-faith lender’s right to

collect on loans extended to a debtor, and its right in any lien securing those loans, even if the

authority of the debtor to obtain such loans or grant such liens is later reversed or modified on

appeal. Section 364(e) of the Bankruptcy Code provides that:

        The reversal or modification on appeal of an authorization under this section [364 of the
        Bankruptcy Code] to obtain credit or incur debt, or of a grant under this section of a
        priority or a lien, does not affect the validity of any debt so incurred, or any priority or
        lien so granted, to an entity that extended such credit in good faith, whether or not such
        entity knew of the pendency of the appeal, unless such authorization and the incurring of
        such debt, or the granting of such priority or lien, were stayed pending appeal.

                                                  23
ATL 22637303v5
                 Case 18-10344-KJC        Doc 16     Filed 02/21/18     Page 24 of 27



        31.       As explained herein and in the First Day Declaration, the DIP Facility is the result

of the Debtors’ reasonable and informed determination that the DIP Lender offered the most

favorable terms on which to obtain needed postpetition financing. The terms and conditions of

the DIP Facility are reasonable and appropriate under the circumstances, and the proceeds of the

DIP Facility will be used only for purposes that are permissible under the Bankruptcy Code.

Further, no consideration is being provided to any party to the DIP Facility other than as

described herein. Accordingly, the Court should find that the DIP Lender is a “good faith”

lender within the meaning of section 364(e) of the Bankruptcy Code and is entitled to all of the

protections afforded by that section.

        E. The Automatic Stay Should Be Modified on a Limited Basis.

        32.       The Debtors request that automatic stay imposed by section 362 be modified to

the extent necessary to implement and effectuate the terms and provisions of the Interim DIP

Order or the Final DIP Order, as applicable. Among other things, the proposed Interim DIP

Order provides that the automatic stay provisions of section 362 of the Bankruptcy Code will be

modified to allow the DIP Lender, to the extent necessary, to collect and apply payments and

proceeds in respect of the DIP Collateral, as applicable, in accordance with the terms and

provisions of the Interim DIP Order and the DIP Loan Documents.

        33.       Such and similar stay modifications are commonplace and standard features of

debtor-in-possession financing arrangements, and, in the Debtors’ business judgment, are

reasonable and fair under the circumstances of these Chapter 11 Cases. See, e.g., In re Peak

Broad., LLC, No. 12-10183 (PJW) (Bankr. D. Del. Feb. 2, 2012) (terminating automatic stay

after occurrence of termination event); In re TMP Directional Mktg, LLC, No. 11-13835 (MFW)

(Bankr. D. Del. Jan. 17, 2012) (modifying automatic stay as necessary to effectuate the terms of

the order); In re Broadway 401 LLC, No. 10-10070 (KJC) (Bankr. D. Del. Feb. 16, 2010)
                                         24
ATL 22637303v5
                 Case 18-10344-KJC       Doc 16     Filed 02/21/18       Page 25 of 27



(same); In re Haights Cross Commc’ns, Inc., No. 10-10062 (BLS) (Bankr. D. Del, Feb. 8, 2010)

(same).

          F. Failure to Obtain the Immediate Interim Access to the DIP Facility and Cash
             Collateral Would Cause Immediate and Irreparable Harm.

          34.     Bankruptcy Rules 4001(b) and 4001(c) provide that a final hearing on a motion to

obtain credit pursuant to section 364 of the Bankruptcy Code or to use cash collateral pursuant to

section 363 of the Bankruptcy Code may not be commenced earlier than 14 days after the service

of such motion. Upon request, however, the Court is empowered to conduct a preliminary

expedited hearing on the motion and authorize the obtaining of credit and use of cash collateral

to the extent necessary to avoid immediate and irreparable harm to a Debtors’ estates.

          35.     The Debtors request that the Court hold and conduct a hearing to consider entry of

the Interim DIP Order authorizing the Debtors from and after entry of the Interim DIP Order

until the Final Hearing to receive advances contemplated by the DIP Facility. The Debtors

require these advances prior to the Final Hearing and entry of the Final DIP Order to be able to

continue to operate and pay administrative expenses. This relief will enable the Debtors to

preserve and maximize value and, therefore, avoid immediate and irreparable harm and prejudice

to the estates and all parties in interest, pending the Final Hearing.

                                     Request for Final Hearing

          36.     Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors request that

the Court set a date for the Final Hearing that is as soon as practicable and fix the time and date

prior to the Final Hearing for parties to file objections to this Motion.

                         Waiver of Bankruptcy Rule 6004(a) and 6004(h)

          37.     To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a)

                                                  25
ATL 22637303v5
                 Case 18-10344-KJC          Doc 16       Filed 02/21/18       Page 26 of 27



and that the Debtors have established cause to exclude such relief from the 14-day stay period

under Bankruptcy Rule 6004(h).

                                         Consent to Jurisdiction

        38.       Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), the Debtors consent to the entry of a final judgment or order with respect to this Motion

if it is determined that the Court would lack Article III jurisdiction to enter such final order or

judgment absent consent of the parties.

                                                   Notice6

        39.       Notice of this Motion has been given to the following parties or, in lieu thereof, to

their counsel, if known: (a) the Office of the United States Trustee for the District of Delaware;

(b) creditors holding the twenty largest unsecured claims as set forth in the consolidated list filed

with the Debtors’ petitions; (c) those parties requesting notice pursuant to Bankruptcy

Rule 2002; (d) the Office of the United States Attorney for the District of Delaware; (e) the

Office of the Secretary of State of the State of Delaware; (f) the Internal Revenue Service; and

(g) the Securities and Exchange Commission. As the Motion is seeking “first day” relief, within

two business days of the hearing on the Motion, the Debtors will serve copies of the Motion and

any order entered respecting the Motion in accordance with the Local Rules. The Debtors

submit that, in light of the nature of the relief requested, no other or further notice need be given.

        40.       Pursuant to Bankruptcy Rule 4001, the Debtors respectfully request that they be

authorized to provide notice of the Final Hearing by serving a copy of this Motion, together with

the Interim DIP Order, and notice of the Final Hearing, by first class mail upon the parties

6
   Capitalized terms used in the Notice section but not otherwise defined in this Motion shall have the meanings
ascribed to them in the First Day Declaration.

                                                      26
ATL 22637303v5
                 Case 18-10344-KJC       Doc 16     Filed 02/21/18     Page 27 of 27



referenced in the foregoing section above. The Debtors respectfully request that such notice is

sufficient and requests that this Court find that no further notice of the Final Hearing and Final

DIP Order is required.

                                          No Prior Request

          41.     No prior Motion for the relief requested herein has been made to this or any other

court.

                                             Conclusion

          WHEREFORE, the Debtors respectfully request that this Court enter an order granting

the relief requested herein and granting the Debtors such other and further relief as is just and

proper.

Dated: February 21, 2018                       GREENBERG TRAURIG, LLP
                                               /s/ Dennis A. Meloro
                                               Dennis A. Meloro (DE Bar No. 4435)
                                               1007 North Orange Street, Suite 1200
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 661-7000
                                               Facsimile (302) 661-7360
                                               Email: melorod@gtlaw.com

                                               -and-

                                               John D. Elrod (pro hac vice pending)
                                               Benjamin R. Keck (pro hac vice pending)
                                               3333 Piedmont Road, NE, Suite 2500
                                               Atlanta, Georgia 30305
                                               Telephone: (678) 553-2259
                                               Facsimile: (678) 553-2269
                                               Email: elrodj@gtlaw.com
                                                       keckb@gtlaw.com

                                               Proposed Counsel for the Debtors and
                                               Debtors-in-Possession




                                                  27
ATL 22637303v5
